Citation Nr: 1100450	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO. 07-34 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left Ischia bursitis, 
claimed as a left hip condition, including as secondary to the 
service-connected chronic low back pain syndrome.

2.  Entitlement to service connection for left knee 
patellofemoral dysfunction, claimed as a left knee condition, 
including as secondary to the service-connected chronic low back 
pain syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service between April 1997 and May 1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The Board notes that when filing his service connection claim in 
March 2007, he reported that he is unable to work due to these 
disabilities.  This statement raises the issue of entitlement 
to a total disability rating based upon individual 
unemployability (TDIU).  This issue has not yet been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking service connection for left hip and left 
knee disabilities.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2010).  Service connection generally 
requires credible and competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 
253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Additionally, under section 3.310(a) of VA regulations, service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  The provisions of 38 C.F.R. § 3.310 were amended, 
effective from October 10, 2006; however, the new provisions 
require that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level of 
disability and comparing it to current level of disability.  
Although the stated intent of the change was merely to implement 
the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the older 
version of 38 C.F.R. § 3.310, which is more favorable to the 
claimant because it does not require the establishment of a 
baseline before an award of service connection may be made.

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that the Veteran is afforded every possible 
consideration.

With regard to the issues on appeal, the Board finds that the VA 
examination is inadequate.  The Veteran contends that he has left 
hip and left knee disabilities for which service connection is 
warranted.  He is service-connected for a lumbar spine 
disability, along with a separate rating for sciatica and left 
lower radiculopathy.

A review of the Veteran's service treatment records reveals that 
he did complain of pain related to his left knee and hip during 
service, at times unrelated to the back disability and 
radiculopathy.  In particular, in September 1997, the Veteran 
reported falling to his hands and knees.  In June 1998, a 
physician noted "no radiculopathy," yet made note of "pain in 
heel, sometimes in knee, L hip."  Several months later, the 
Veteran reported that his knee "pops." See September 1998 
record.  And, in a September 1998 Report of Medical History, he 
noted having a "trick" or locked knee.  Thus, there are several 
notations of symptoms related to the knee in service, and at 
least one notation related to the hip.  Each of these reports are 
outside of reports related to the Veteran's back disability and 
associated radiculopathy.

In July 2007, the Veteran was afforded a VA joints examination.  
The examiner noted that he did review the claims folder, and he 
examined the Veteran, including a review of x-ray evidence.  He 
concluded that the Veteran has left Ischia bursitis and left knee 
patellofemoral syndrome.  The examiner went on to state that the 
"above mentioned conditions are not (less likely than not) 
related to service connection lumbar conditions in terms of 
pathophysiology, clinical manifestations.  Patient actually with 
a muscoskeletal condition affecting hip joint and knee joints 
unrelated to lumbar conditions."

The examiner appears to be stating that the diagnoses of the hip 
and knee are muscoskeletal in nature, rather than part of the 
neurological manifestations of the Veteran's back disorder.  As 
to a nexus opinion of that muscoskeletal condition, the examiner 
said no more than, "unrelated."  The opinion is inadequate 
because the report is devoid of a basis for this negative opinion 
as to the secondary service connection issue and thus further 
development is warranted.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (holding that articulated reasoning enables the 
Board to conclude that a medical expert has applied valid medical 
analysis to the significant facts of the particular case in order 
to reach the conclusion submitted in the medical opinion); see 
also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding 
that a mere conclusion by an examiner is insufficient to allow 
the Board to make an informed decision as to what weight to 
assign to an examiner's opinion).  In addition, the examiner made 
no mention of the in-service notations related to the Veteran's 
knee and hip, or any opinion as to their etiology.  For this 
reason, the Board finds that the issues must be remanded in order 
to obtain an adequate nexus opinion, and fully meet VA's duty to 
assist.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
(holding that once VA has undertaken to provide an examination or 
obtain an opinion, the examination and opinion obtained must be 
adequate for rating purposes).  In light of the foregoing, 
further development is necessary to adjudicate this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum to the April 2007 VA 
Joints Examination, or if necessary, obtain a 
new examination.  The examiner should, based 
upon a review of the record, render an 
opinion as to the following questions:

Are the currently diagnosed left Ischia 
bursitis and left knee patellofemoral 
syndrome separate disabilities than the 
already service connected sciatica and left 
lower radiculopathy?

If the answer to the above question is in the 
affirmative, is it more likely than not 
(i.e., probability greater than 50 percent)), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) that 
the Veteran's (1) left Ischia bursitis and 
(2) left knee patellofemoral syndrome were 
proximately due to his service-connected 
chronic low back pain syndrome, or were 
aggravated by his service-connected chronic 
low back pain syndrome? A complete basis for 
any opinion expressed should be clear in the 
examination report.

If the above questions are answered in the 
negative as to either or both the hip and/or 
knee, then the examiner should opine as to 
whether is it more likely than not (i.e., 
probability greater than 50 percent)), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran's (1) left Ischia bursitis and (2) 
left knee patellofemoral syndrome are due to 
any event of service, or otherwise shown to 
have initially manifested during service? The 
examiner should discuss the September 1997, 
June 1998, and September 1998 in-service 
notes discussed in the remand, above.  A 
complete basis for any opinion expressed 
should be clear in the examination report.

3.  Readjudicate the Veteran's claims.  If 
the benefits sought on appeal remain denied, 
the Veteran and his accredited representative 
should be issued a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



